DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/28/2022.  As directed by the amendment: claims 1, 39, and 43 have been amended, claim 30 has been cancelled, and claims 47 and 48 have been added.  Thus, claims 1, 4 – 9, 14, 34, 36, 37, 39 – 41, and 43 – 48 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that the combination of Butler (U.S. 5,787,900) and Jadwizak (U.S. 2016/0303365) does not teach the newly amended claim 1.  Specifically, Applicant argued that the device as taught by Jadwizak is straight as a preliminary product and after an annealing step, 
However, Jadwizak (U.S. 2016/0303365) is relied on in the current ground of rejection in this Office Action as the primary reference to teach the implantable apparatus having a shaping element that is capable of conforming the conduit from a primary configuration to a deformed configuration in a physiological setting such as during implantation (which would have a temperature consistent with a physiological temperature) as discussed in paragraphs [0020] and [0021].  Specifically, Jadwizak teaches a device that is capable of being put straight (deformed configuration similar to the deformed configuration as disclosed by current application) and be bent or curved in the use state (generally toroidal configuration as disclosed by the current application) as discussed in paragraphs [0021] and [0023].  Further, paragraph [0023] discloses that the device of Jadwizak can be stretched to be shaped and received in a delivery lumen and can return to the curved form after implantation. 
Applicant further argued that Jadwizak’s disclosure repeatedly use the words “externally shaping.”  However, the current claim 1 does not include any limitation with regard to externally shaping or internally shaping with regard to the shaping element.  Further, Jadwizak teaches that the shaping element extend from the internal surface of the device to the external surface of the device (Figure 2D).  Therefore, the disclosure of Jadwizak would read on claim 43 since the shaping element is along the interior surface of the conduit as shown in Figure 2D.
See rejections below for more details.


Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 04/13/2021.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation “the curved shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 34, 36, 39 – 41, and 43 – 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900).

a tubular conduit (20’) comprising an exterior surface and an interior surface as shown in Figures 2A – 2G, wherein the interior surface defines a luminal region (the interior space of the device as shown in Figures 2A – 2G), the tubular conduit having a first end and a second end (the two ends of the device as shown in Figures 2A – 2G);
a shaping element (20A.2/20B.2/20C.2, Figures 2E - 2G) configured to adopt a primary configuration (the curved configuration of 20A.2/20B.2/20C.2 as shown in Figures 2E – 2F) after implantation and at body temperature (since the device is bent in the use state as discussed in paragraph [0023] while paragraph [0020] discloses that the use of the device is for implantation), 
wherein tubular the conduit is configured to receive a therapeutic device into the luminal region through the first or the second ends (Examiner notes that the device as taught by Jadwizak is capable of receiving a therapeutic device since the device can be used as a catheter tube as discussed in paragraph [0023]);
and wherein prior to implantation, the tubular conduit has a first configuration (the straight configuration as shown in Figures 2E – 2G;
wherein the body temperature is about 37OC (since the device is bent in the use state as discussed in paragraph [0023] while paragraph [0020] discloses that the use of the device is for implantation) (as claimed in claim 39), 
wherein the shaping element is located along the interior surface of the conduit as shown in Figure 2D (as claimed in claim 43).
Examiner notes that Jadwizak teaches a shaping element that is capable of conforming the conduit from a primary configuration to a deformed configuration in a physiological setting such as 
However, Jadwizak does not specify that the first end including a first resealable port and the second end including a second resealable port (claim 1); the conduit comprises a laminate comprising a first layer adjacent to a second layer, the first layer comprising a first porous material having a first porosity that is impervious to cellular ingrowth across the interior surface of the chamber, the second layer comprising a second porous material having a second porosity that is sufficiently porous to permit growth of vascular tissue from a patient within the pores of the second porous material up to, but not through, the first layer (claim 4); that the first or the second porous material comprises polytetrafluoroethylene (claim 5); a first fitting on the first end and a second fitting on the second end (claim 36), wherein the device further comprising an inert core (claim 44); wherein the conduit comprises a laminate of at least two materials having different porosities (claim 45), wherein the at least two materials comprise at least two layers of expanded polytetrafluorethylene membrane, each said membrane has different porosities (claim 46).
Butler teaches an implantable device (141/150, Figures 14 and 15C) similar to Jadwizak and the current application, further including that the first end including a first resealable port (one of access means 152 as shown in Figure 15C) and the second end including a second resealable port (the other one of access mean 152 as shown in Figure 15C) as shown in Figures 14 and 15C and discussed in Col. 11, line 48 – Col. 12, line 40;  Examiner notes that the first resealable port and second resealable port 152 can at least be resealed using the sealing means 154 as discussed in Col. 25, lines 58 – 67;
wherein the conduit comprises a laminate comprising a first layer (40) adjacent to a second layer (Col. 14, line 4 – 41 discusses a laminate of at least two layers), the first layer 
the first or the second porous material comprises polytetrafluoroethylene (Col. 7, line 44 – 60);
a first fitting on the first end and a second fitting on the second end (fittings 82) as shown in Figures 8B and 9C.
wherein the device further comprising an inert core (Col. 13, line 48 – Col. 14, line 3).
wherein the conduit comprises a laminate of at least two materials having different porosities (Col. 14, lines 4 – 6).
Wherein the at least two materials comprise at least two layers of expanded polytetrafluorethylene membrane, each said membrane has different porosities (Col. 14, lines 4 – 6).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the teaching of Butler (the resealable ports and other features as discussed above) with the device of Jadwizak in order to facilitate placement, retrieval, or replacement of another therapeutic device in the apparatus (Col. 25, lines 53 – 56) and to allow various tissues from the recipient to associate with the apparatus (Col. 3, lines 41 – 53).  Further, Examiner notes that both Jadwizak (paragraph [0027]) and Butler (in Col. 14, line 4 – 41) disclose the use of similar materials such as different kind of polymers in the making of each of the device.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the same material as taught by 
Regarding claim 34, Jadwizak teaches that the first end abuts the second end in a closed configuration as shown in Figure 1F.
Regarding claim 40, Jadwizak teaches that the first and second ends rest in close proximity to teach other as shown in Figures 1F, 2E and 2F.
Regarding claim 41, Jadwizak teaches that the first and second ends are removably joined together (as shown in Figure 1F).
Regarding claim 47, Jadwizak teaches that the first configuration is a generally linear configuration (the straight configuration as shown in Figures 2E – 2G and discussed in paragraph [0021]), and the curved shape is a generally toroidal configuration (Jadwizak teaches a curved shaped as shown in Figures 2E – 2G).

Claim(s) 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900), and in view of Baker (U.S. Patent No 2017/0281827).
Regarding claim 6, Jadwizak and Butler teach claim 4 as seen above.
However, Jadwizak and Butler do not teach that the first or the second porous material comprises a bioabsorbable material.
Baker teaches an implantable device similar to Butler, Jadwizak, and the current application, further including that the first or the second porous material comprises a bioabsorbable material (paragraph [0097]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Baker with the combined system of Jadwizak and Butler in order to 
Regarding claims 7 and 8, Jadwizak and Butler teach claim 4 as seen above.
Butler further teaches that the first or the second porous material comprises ePTFE (Col. 7, line 44 – 60).
However, Jadwizak and Butler do not teach that the first or the second porous material comprises a bioabsorbable material, and the bioabsorbable material is in the form of a powder.
Baker teaches an implantable device similar to Butler, Jadwizak, and the current application, further including that the first or the second porous material comprises a bioabsorbable material (paragraph [0097]), and the bioabsorbable material is in the form of a powder (paragraph [0097]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Baker with the combined system of Jadwizak and Butler in order to ensure that the device is biocompatible (paragraph [0097]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the first or the second porous material comprises a bioabsorbable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900), and in view of Braido (U.S. Patent No 2016/0045312).

However, Jadwizak and Butler do not specify that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers.
Braido teaches an implant device similar to Butler, Jadwizak, and the current application, further including that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers (paragraph [0123]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Braido with the combined system of Jadwizak and Butler in order to ensure the device is a certain shape (paragraph [0123]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 14, Jadwizak and Butler teach claim 1 as seen above.
However, Jadwizak and Butler do not teach one or more sensors.
Braido teaches an implant device similar to Butler, Jadwizak, and the current application, further including one or more sensors (paragraph [0092]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Braido with the combined system of Jadwizak and Butler in order to monitor a desired characteristic of the treatment site (paragraph [0092]).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900), and in view of Frigstad (U.S. 2015/0105859).
Regarding claim 37, Jadwizak and Butler teach claim 36 as seen above.
However, Jadwizak and Butler do not explicitly teach that the first and second fittings are magnetic.
Frigstad teaches an implantable device similar to Butler, Jadwizak, and the current application, further including that the first and second fittings (126A and 126B) are magnetic (as discussed in paragraph [0045]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Frigstad with the combined device of Jadwizak and Butler in order to ensure proper attachment and orientation (paragraph [0045]).  

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900), and in view of Shaoulian (U.S. 2005/0288783).
Regarding claim 48, Jadwizak and Butler teaches claim 47 as seen above.
However, Jadwizak and Butler do not specify that the apparatus comprises an ovoid cross-section.
Shaoulian teaches an implantable device similar to Jadwizak, Butler, and the current application, further including that an ovoid cross-section (paragraph [0163] discloses that the transverse cross sections can be oval).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Shaoulian (apparatus having ovoid cross section) with the combined system of Jadwizak and Butler the substitution of one known element (the ovoid cross section as taught 
Further, it would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to modify the apparatus to comprises an ovoid cross-section since such a modification is the result of choosing from a finite number of identified, predictable solutions (different shapes such as round, square or ovoid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Anh Bui/Examiner, Art Unit 3783     
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783